Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING USA Annuity and Life Insurance Company and its Separate Account B ING Rollover Choice SM Variable Annuity Contracts Supplement dated February 15, 2008 to the Contract Prospectus, dated April 30, 2007, as amended The following clarifies information contained in the Contract Prospectus Supplement dated December 21, 2007. 1. The ING WisdomTree SM Global High-Yielding Equity Index Portfolio (Class S), made available for investment under your contract on January 28, 2008, is classified as an accepted fund. The ING American Funds Bond Portfolio (Class I), made available for investment under your contract on January 28, 2008, is classified as a fixed allocation fund. The following information updates and amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your current Contract Prospectus for future reference. 1. Effective January 31, 2008, ING FMR SM Large Cap Growth Portfolio changed its name to ING Van Kampen Large Cap Growth Portfolio. Accordingly, effective January 31, 2008, all references to ING FMR
